Under the facts in this case as I interpret them and giving the Unemployment Compensation Act the liberal interpretation enjoined, the truckers involved herein answer the description of employees within the contemplation of paragraph c and subdivision (D) of Section 1345-1, General Code, and in my opinion the appellant was an employer within the definition contained in paragraph b (1) of Section 1345-1, General Code, amenable to the provisions of the Unemployment Compensation Act. Such, in brief, was the holding of the Court of Appeals, with which I agree.
TURNER, J., concurs in the foregoing dissenting opinion. *Page 141